Citation Nr: 0903736	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  02-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO, in pertinent part, denied entitlement to service 
connection for hypertension. 

In August 2002, the veteran testified during an RO hearing.  
In June 2003, the veteran provided oral testimony to a 
Veterans Law Judge who is no longer employed by the Board.  
The veteran declined the opportunity in May 2005 to have a 
hearing before another Board member.  The Board denied the 
veteran's claim in September 2005.  In June 2008, however, 
the Board's decision was vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

The Court vacated the Board's September 2005 decision denying 
service connection for hypertension because it found that the 
Board had failed to ensure RO compliance with a November 2003 
Board remand.  RO compliance with a remand is not 
discretionary, and if an RO fails to comply with the terms of 
a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board had previously noted in November 2003 that evidence 
associated with the claims file in connection with the 
veteran's claim of entitlement to service connection for 
hypertension did not include a competent medical opinion 
referable as to its etiology.  The Board was of the opinion 
that a contemporaneous, comprehensive VA special 
cardiovascular examination of the veteran would materially 
assist in the adjudication of his appeal.  See, e.g., 38 
C.F.R. § 4.1 (2008).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case was remanded to the RO for further 
action.  That action was to include a VA examination which 
occurred in February 2004 which the Court has found did not 
satisfy the remand orders.  Accordingly, a new examination is 
in order, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should provide an opinion 
as to the date of onset and etiology of 
the veteran's hypertension.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
hypertension had its onset during 
active service or is related to any in-
service finding or event.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

